                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 MARTIN R. BUB,

                               Plaintiff,
         v.                                                                 ORDER

 WILLIAM SWIEKATOWSKI, SAMUEL MENNING,                                   15-cv-195-jdp
 and CHRISTOPHER STEVENS,

                               Defendants.


       Plaintiff Martin Bub, appearing pro se, is a former state of Wisconsin inmate currently

incarcerated at the Winnebago County Jail. Bub alleges that when he was incarcerated at Green

Bay Correctional Institution, defendant prison officials retaliated against him for defending

himself against a conduct report, and violated his Fourth Amendment rights by authoring a

false incident report to give officials pretext to collect his urine, into which they then planted

cocaine. Trial is set for October 28, 2019.

       Bub has filed a series of documents explaining his difficulties in preparing for trial. Bub

filed a letter asking the court to postpone the trial until 2020 because he had been

reincarcerated without access to any of his legal materials, Dkt. 77, and he followed with a

motion asking for the court to recruit him counsel because of this problem, Dkt. 78. Defendants

opposed the request to stay the trial date and stated that they would send Bub a complete set

of the filings on the docket. After receiving the documents, Bub was released and then

reincarcerated at the jail. He says that police officers threw away all of his legal materials while

executing a search warrant, so he is in the same position as before. Bub also says that he will

be unable to subpoena witnesses because he is indigent.
       I will deny Bub’s motions for counsel and to postpone the trial. Bub’s major concern is

that he does not have his legal materials. This is an understandable concern, but one that

defendants previously rectified, and it can be fixed again. I will direct defendants to send Bub

another copy of the docketed filings, as well as any discovery they previously turned over to

Bub.

       Bub’s remaining concerns are not reason to move the trial date or to recruit counsel for

him. I will follow this order with a trial preparation order that will include specific instructions

about how Bub should present his claims at trial. I will also hold a final pretrial conference by

phone at which I will explain how the court conducts trials and I will take questions from the

parties.

       Bub does not explain what witnesses he wants to subpoena, but defendants will inform

him whether they plan on attending the trial in person, and Bub will not have to formally

subpoena witnesses who agree to testify. More details about how to call witnesses are included

in the court’s preliminary pretrial conference order, Dkt. 16. I’ll send the parties updated

versions of those procedures and materials along with the trial preparation order. Because of

Bub’s difficulties in obtaining legal materials, I will also extend the parties’ deadlines to submit

pretrial materials, as set forth in the forthcoming trial preparation order.




                                                 2
                                   ORDER

IT IS ORDERED that:

1. Plaintiff Martin Bub’s motions to postpone the trial date, Dkt. 77 and Dkt. 83, are
   DENIED.

2. Plaintiff’s motion for the court’s assistance in recruiting him counsel, Dkt. 78, is
   DENIED without prejudice.

3. Defendants are directed to send Bub another copy of the filings on the docket and
   any discovery materials they previously gave Bub.

Entered September 12, 2019.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       3
